Exhibit 10.45

Private & Confidential

DATED 19 AUGUST 2011

ANDREW SIBBALD (1)

and

EVERCORE PARTNERS INTERNATIONAL LLP (2)

 

 

Schedule of Terms

 

 

 



--------------------------------------------------------------------------------

Contents

 

Clause         Page   1    Definitions      1    2    The Members’ Agreement   
  2    3    Title and Responsibilities      2    4    Duties      2    5   
Drawings      2    6    Profit Sharing      3    7    Taxation      3    8   
Other Benefits      3    9    Hours and Place of Work      4    10    Holidays
     4    11    Sickness and other absence      4    12    Expenses      5    13
   Termination      5    14    Restrictive covenants .      8    15    Company
Property      9    16    Confidentiality      9    17    Disciplinary Procedure
     9    18    Grievance Procedure      10    19    Outside Interests      10
   20    Regulatory and Miscellaneous Compliance      10    21    Data
Protection      10    22    Former agreements      11    23    Variation      11
   24    Choice of Law      11   



--------------------------------------------------------------------------------

This AGREEMENT is dated 19 August 2011 and is made BETWEEN:

 

  (1) EVERCORE PARTNERS INTERNATIONAL LLP whose registered office is at 10 Hill
Street, London, W1J 5NQ (the “Evercore LLP”); and

 

  (2) ANDREW SIBBALD of 57 Ridgway Place, London SW19 4SP (“you”).

 

  1 Definitions

 

1.1 In this Agreement, unless the context requires otherwise:

“Confidential Information” means:

 

  (a) in relation to the Evercore LLP or any member of the Evercore Group,
details of clients, the prices charged to and terms of business with clients,
marketing plans, financial information, results and forecasts (save to the
extent that these are in the public domain), details of employees and officers
and of the remuneration and other benefits paid to them and any recruitment
plans, together with any other information which may come within your knowledge
while you are a Member (or, if appropriate, during any previous employment with
a member of the Evercore Group) which you are told is confidential; and

 

  (b) in relation to clients or suppliers of the Evercore LLP or any member of
the Evercore Group, details of their business, financial condition and
requirements, any proposals relating to the acquisition or disposal of a company
or business or any part thereof or of any proposed expansion or contraction of
activities, together with any information which has been given to the Evercore
LLP or any member of the Evercore Group in confidence by clients, suppliers or
other persons which may come within your knowledge while you are a Member (or,
if appropriate, during any previous employment with a member of the Evercore
Group);

“Date of Joining” means the date as set out in Schedule 1 to the Members’
Agreement;

“Date of Outgoing” means the date on which you cease to be a Member;

“Majority” means any amount greater than 50 per cent;

“Member” means a member of the Evercore LLP from time to time;

“Members’ Agreement” means the deed made between the Members of the Evercore LLP
to set out the terms governing the relationship between the Members of the
Evercore LLP, as such agreement may be amended from time to time;

“Prohibited Area” means the United Kingdom, the United States of America and
Hong Kong, together with any other jurisdiction in which the Evercore LLP and/or
any member of the Evercore Group is authorised to conduct business;

“Restricted Period” means the period starting on the Date of Outgoing and ending
six months thereafter, reduced by the number of days (if any) that you are
suspended in accordance with clause 13.5; and

“Restricted Service(s)” means any or all of the services and facilities which
are supplied by the Evercore LLP and/or any member of the Evercore Group at the
Date of Outgoing and with which the Member’s duties were concerned or for which
the Member was responsible in the 6 months prior to the Date of Outgoing.



--------------------------------------------------------------------------------

1.2 In this Deed, words and expressions defined in the Members’ Agreement shall
have the same meaning and be interpreted in the same way in this Agreement
unless expressly otherwise defined herein.

 

  2 The Members’ Agreement

 

2.1 You agree that you have been given and have read a copy of the current
Members’ Agreement and covenant with each of the Members to perform and be bound
by the terms of the Members’ Agreement as if you were a party to the Members’
Agreement.

 

  3 Title and Responsibilities

 

3.1 As a Member you will be required, together with the other Members, to carry
out the Business, reporting to the CEO of the wider Evercore Group and to the
Executive Committee and/or any committee or person whom the Executive Committee
may from time to time determine.

 

3.2 You will, in the context of the Business, be involved in the origination and
execution of the corporate finance business of the Evercore LLP and the wider
Evercore Group. In this context you shall use the title of Senior Managing
Director and CEO of the Evercore LLP Group.

 

3.3 The Executive Committee may require you (without further remuneration than
is mentioned in this Agreement) to carry out your duties on behalf of any member
of the Evercore LLP Group and to act as a director or officer or Designated
Member of any member of the Evercore LLP Group (including acting as an Executive
Committee Representative).

 

3.4 The Executive Committee reserves the right to require you to carry out
responsibilities of another position in addition to or instead of your
responsibilities as set out herein and to change your duties and
responsibilities according to the operational needs of the Business.

 

  4 Duties

 

4.1 You shall:

 

  (a) devote the whole of your business time attention and skill to the business
and affairs of the Evercore LLP and the Evercore Group;

 

  (b) faithfully and diligently perform such duties and exercise such powers
consistent with your position as may from time to time be assigned or vested in
you by the Executive Committee;

 

  (c) obey all reasonable and lawful directions of the Executive Committee;

 

  (d) comply with all the Evercore LLP’s rules, regulations, policies and
procedures from time to time in force; and

 

  (e) keep the Executive Committee promptly and fully informed of your conduct
of the Business and provide such explanations in connection therewith as the
Executive Committee may reasonably require.

 

  5 Drawings

 

5.1

You shall be entitled to take such monthly drawings (Drawings) as you are
advised by the Executive Committee from time to time, subject to a minimum
monthly drawing of £20,833.33. Your permitted monthly Drawings shall be payable
by bank transfer on or about the 15th day of each month.

 

2



--------------------------------------------------------------------------------

5.2 All such Drawings from the Evercore LLP are made by way of payment on
account of your share of the Distributable Cash.

 

5.3 Your entitlement to Drawings will be reviewed by the Executive Committee
annually and shall take effect from 1 January in each calendar year.

 

  6 Profit Sharing

 

6.1 The Executive Committee shall be solely responsible in its absolute
discretion for determining your share of the Distributable Cash from time to
time in accordance with the terms of the Members’ Agreement and the Profit
Sharing Principles. For the avoidance of doubt, any share of the Distributable
Cash which you receive (other than your Drawings and Other Benefits) (a
Discretionary Amount) will be entirely discretionary (both as to the payment
and, if paid, the amount paid) and may evolve over time. You will have no rights
to receive a Discretionary Amount on the basis that during your membership of
the Evercore LLP you have historically received a particular Discretionary
Amount from time to time. In the event that your membership of the Evercore LLP
has terminated for any reason, or you are under notice to terminate your
membership of the Evercore LLP when the date for payment of any Discretionary
Amount falls due, you will have no entitlement to receive any such Discretionary
Amount.

 

  7 Taxation

 

7.1 Your attention is drawn, and you hereby consent, to the provisions relating
to taxation contained within the Members’ Agreement.

 

  8 Other Benefits

 

8.1 The Evercore LLP shall, to the extent requested by you and with effect from
your Date of Joining, provide:

 

  (a) you with contributions paid into a personal pension plan selected by you.
This pension contribution shall amount initially to 17.5% of Drawings (subject
to the earnings cap as may apply from time to time pursuant to HMRC rules)
payable on a monthly basis. The Executive Committee reserves the right to change
this pension policy in the event of a material change in any relevant law or
HMRC practice;

 

  (b) you and your immediate family with medical expenses insurance pursuant to
the scheme that the Evercore LLP shall from time to time maintain for the
benefit of its Members subject to its terms and conditions from time to time in
force;

 

  (c) you with death in service benefits equivalent to four times your annual
Drawings, subject to the terms and conditions of the policy which the Evercore
LLP shall from time to time maintain with an external insurer;

 

  (d) you with permanent health insurance benefits pursuant to the scheme that
the Evercore LLP shall from time to time maintain. The provision of this benefit
to you is expressly subject to the terms of the scheme in place from time to
time. Reference is made in particular to its provisions regarding termination of
benefits. A copy of the scheme is available from the Evercore LLP. The Evercore
LLP reserves its right to terminate your membership of the Evercore LLP
notwithstanding that this may deprive you of benefits under the scheme; and

 

  (e) you with the same maternity, paternity, adoption and parental leave and
pay (as applicable) pursuant to the maternity and paternity policies of the
Evercore LLP Group as if you were an employee (rather than a Member) of the
Evercore LLP, subject to the terms and conditions of the applicable policy from
time to time in force.

 

3



--------------------------------------------------------------------------------

  9 Hours and Place of Work

 

9.1 You shall be required to work such hours as are necessary for the proper
performance of your duties. Your minimum hours of work shall be from 9.00 a.m.
to 6.00 p.m., Monday to Friday.

 

9.2 Your normal place of work will be at the principal offices of the Evercore
LLP but the Evercore LLP reserves the right to change this to any other location
in central London either on a temporary or permanent basis.

 

9.3 You will be entitled to spend a reasonable amount of your business time
working from home provided that the Executive Committee is satisfied that this
is not affecting your ability to perform your duties or the overall effective
performance of the Business.

 

  10 Holidays

 

10.1 You will be entitled to take, in addition to normal English bank and public
holidays, up to 25 days holiday in each holiday year. The Evercore LLP’s holiday
year commences on 1 January each year.

 

10.2 Holiday entitlement should, where possible, be taken during the appropriate
holiday year. Up to a maximum of 5 days accrued holiday entitlement may be
carried forward to the next holiday year, provided it is taken within the first
4 months of the next holiday year. Any accrued holiday entitlement not carried
forward and taken in accordance with these terms will be forfeited, without any
right to payment in lieu thereof.

 

10.3 Your holiday should be taken at such times as may be agreed by the
Executive Committee.

 

10.4 The Executive Committee may require that you alter the time which you had
intended to take your holiday, in order to ensure the effective operation of the
Business. In such circumstances the Evercore LLP will reimburse you for all
reasonable expenses which you had incurred and which are otherwise irrecoverable
by you.

 

10.5 The Executive Committee may in its absolute discretion grant additional
holiday to you in recognition of you being required to work extensively during
weekends and/or public holidays.

 

  11 Sickness and other absence

 

11.1 The Evercore LLP shall continue to pay your Drawings and Other Benefits
during a period of absence on medical grounds up to a maximum of 26 weeks in any
period of 12 months, provided that you provide the Evercore LLP with medical
certificates covering any period of sickness or incapacity exceeding seven days
(including weekends) and you undergo at the Evercore LLP’s expense a medical
examination by a doctor supported by the Evercore LLP.

 

11.2 In the event of your long-term illness or disability, you may be eligible
for an insurance benefit under the permanent health insurance scheme that the
Evercore LLP shall from time to time maintain as referred to above, subject to
the terms of the scheme in place from time to time and subject to underwriting.
If the insurer fails or refuses to provide you with any benefits under the
scheme provided by the Evercore LLP, your right of action shall be against the
insurers of the scheme and not the Evercore LLP.

 

11.3 If your absence is occasioned by the actionable negligence of a third party
in respect of which damages are recoverable, all sums paid to you by the
Evercore LLP during such absence will be paid by way of a loan. You agree to
notify the Evercore LLP of all the relevant circumstances and of any claim,
compromise, settlement or judgement made or awarded in connection therewith and
if the Evercore LLP requires, refund the Evercore LLP any amounts recovered in
respect of loss of earnings for the period for which contractual sick pay has
been paid.

 

4



--------------------------------------------------------------------------------

  12 Expenses

 

12.1 You shall be entitled to be reimbursed by the Evercore LLP for all costs
and expenses determined by the Executive Committee to be reasonably incurred by
you in the due performance of your obligations as a Member of the Evercore LLP
or in respect of anything necessarily done by you for the preservation of the
Business or the property of the Evercore LLP. Reimbursement shall be in
accordance with and subject to procedures approved by the Executive Committee.

 

  13 Termination

 

13.1 You may elect to terminate your membership of the Evercore LLP on giving
not less than 6 months’ prior notice in writing to the Executive Committee and
on the expiry of such notice you shall cease to be a Member of the Evercore LLP.

 

13.2 In the event that you elect to terminate your membership of the Evercore
LLP in circumstances in which you would, had you been an employee of the
Evercore LLP, have had a valid claim for constructive dismissal as set out
below, you will be entitled to be treated as a Good Leaver under the terms of
the Members’ Agreement and you shall no longer be subject to the notice
requirements and restrictive covenants in clauses 13.1 and 14 provided that at
the Date of Outgoing there are no circumstances which would give the Evercore
LLP grounds for your instant dismissal pursuant to clause 13.6. For these
purposes, it is agreed that circumstances in which you would have had a valid
claim for constructive dismissal had you been an employee of the Evercore Group
shall be:

 

  (a) a reduction in your Drawings or Other Benefits or a diminution in your
title or status (such that you are no longer a Senior Managing Director);

 

  (b) your dismissal pursuant to clause 13.5 of the Members’ Agreement;

 

  (c) your removal from office as CEO, or Chairman, or Executive Committee
Representative without such removal having first been ratified by the Executive
Committee;

 

  (d) a material, unremedied breach by the Evercore LLP or the Corporate Members
of the terms of the Members’ Agreement or the Schedule of Terms;

 

  (e) any other circumstances which, were you an employee of the Evercore LLP,
would amount to a fundamental breach of your contract of employment; or

 

  (f) any other circumstance which a Queen’s Counsel of at least 25 years call
who specialises in employment law confirms would have had a real prospect of
success as a claim for constructive dismissal had you been an employee of the
Evercore Group, in each case, without your prior written agreement (hereinafter
referred to as Constructive Dismissal and Constructively Dismissed shall be
construed accordingly).

 

  For the avoidance of doubt neither:

 

  (i) removal from any directorship of an Evercore LLP Group company or from any
regulatory office which you perform pursuant to the FSA Rules or the Act or
Regulations; nor

 

  (ii) the making of any amendments to the terms and conditions of your Other
Benefits as set out in clause 8 to the extent required to comply with changes in
all applicable law and regulation,

 

  shall be deemed to amount to Constructive Dismissal.

 

5



--------------------------------------------------------------------------------

13.3 Your membership of the Evercore LLP shall be subject to termination by the
Evercore LLP giving you not less than 6 months’ notice in writing and on expiry
of such notice you shall cease to be a Member of the Evercore LLP.

 

13.4 In the event of you giving notice to terminate your membership for any
reason, or the Evercore LLP giving you notice pursuant to clause 13.3, the
Executive Committee may elect to pay you in lieu of part or all of any notice
period. Pay in lieu shall consist of your permitted Drawings pursuant to clause
5 and any Other Benefits pursuant to clause 8 only.

 

13.5 During any period of notice of termination, the Evercore LLP shall be under
no obligation to assign any duties to you and the Executive Committee shall be
entitled to suspend you from attending to the Business (including by excluding
you from the Evercore Group’s premises and/or directing you not to have any
communication with any clients of the Evercore LLP or any member of the Evercore
Group in such notice period), provided that this shall not affect your
entitlement to receive your Drawings and Other Benefits. Other than in the event
that you elect to terminate your membership of the Evercore LLP pursuant to
clause 13.2, during such period of notice you shall remain a Member of the
Evercore LLP and so remain bound by your duties, including without limitation
your duties of good faith, confidentiality and exclusivity of service.

 

13.6 If the CEO or the Executive Committee concludes (acting fairly, reasonably
and on an informed basis and in good faith) that you:

 

  (a) by act or default have committed or are guilty of any material breach of
this Deed or the Members’ Agreement or any other material breach of your duties
as a Member;

 

  (b) have failed to pay over or refund to the Evercore LLP any money for which
you are accountable to the Evercore LLP in excess of £5,000 within 14 days after
being required in writing to do so by the Executive Committee;

 

  (c) have become subject to the bankruptcy laws or enter into any composition
or arrangement with or for the benefit of your creditors;

 

  (d) have acted in any respect contrary to the good faith or goodwill which
ought to be observed between Members or in a manner tending to bring the
Evercore LLP or any Member of the Evercore LLP or any employee of any member of
the Evercore Group into disrepute which, in any such case, has a material
adverse effect on the Business;

 

  (e) have absented yourself from the Business for a material period of time on
a material number of occasions (absence permitted in accordance with clause 10
or clause 11 above or due to temporary illness or as otherwise agreed by the
Executive Committee not being reckoned);

 

  (f) have misused any Confidential Information in a manner which has a material
adverse effect on the Business;

 

  (g) have been convicted of an offence under any statutory enactment or
regulation relating to insider dealing or, through any act or omission on your
part, have breached or caused the Evercore LLP or any member of the Evercore LLP
Group to breach any securities laws, or any rules or regulations to which the
Evercore LLP or any member of the Evercore LLP Group is or may be bound,
including for the avoidance of doubt the rules and regulations of the FSA, in a
manner which has a material adverse effect on the Business;

 

6



--------------------------------------------------------------------------------

  (h) have been in breach of the provisions of the Evercore LLP Compliance
Manual, as amended from time to time in a manner which has a material adverse
effect on the Business;

 

  (i) have been convicted of a criminal offence (other than a road traffic or
littering offence) or are reasonably suspected by the CEO after having made all
reasonable enquiries, of being guilty of fraud, theft, criminal damage or wilful
dishonesty;

 

  (j) have abused alcohol in the course of conducting the Business or while on
the premises of the Evercore LLP or any member of the Evercore Group or client
of the Evercore LLP or any member of the Evercore Group after receiving a
written warning from the Executive Committee in relation to such abuse, or have
abused any illegal drug or substance;

 

  (k) have committed an assault on or fought with any person during the conduct
of your duties or while on the premises of the Evercore LLP or any member of the
Evercore Group or any client of the Evercore LLP or any member of the Evercore
Group;

 

  (l) have committed arson of property or sabotage of machinery and/or materials
which are on the premises or belong to the Evercore LLP or any member of the
Evercore Group or any client of the Evercore LLP or any member of the Evercore
Group;

 

  (m) have committed any act or omission constituting unlawful discrimination
(directly, indirectly or by association) on grounds of sex, race, disability,
age, sexual orientation or religion or belief, or harassment on any of these
grounds;

 

  (n) have given false information on employment, health and previous experience
relevant to your appointment as a Member of the Evercore LLP; or

 

  (o) have been dismissed for cause under limb (e) of the dismissed for cause
definition in the Sale and Purchase Agreement to the extent such clause is still
applicable at the time of such conclusion, or, if thereafter, following receipt
of a written warning from the CEO, have failed to remedy within 10 Business Days
(or such longer period as the CEO may consider reasonable) what the CEO and a
Super Majority of the Senior Managing Directors acting fairly, reasonably, on a
fully informed basis and in good faith concludes was a deliberate and
unreasonably continuous disregard of your fundamental obligation to commit time
and effort to the performance of your duties pursuant to the Evercore LLP
Agreement of such magnitude as to justify your summary dismissal,

then in any such circumstance set out in clause 13.6 above, the CEO or the
Executive Committee may by notice in writing to you terminate forthwith your
membership of the Evercore LLP (a “Notice of Termination”), and publish a notice
stating that you have ceased to be a Member of the Evercore LLP, provided that
any Notice of Termination shall be given within 3 calendar months from the date
on which the act or default giving rise thereto came to the knowledge of all of
the members of the Executive Committee.

 

13.7 If a Majority of the Executive Committee (acting reasonably) conclude that
an inquiry is necessary to establish whether one of the circumstances listed in
clause 13.6 applies, then the Executive Committee may suspend you from attending
to the Business (including by excluding you from the Evercore Group’s premises
and/or directing you not to have any communication with any clients of the
Evercore LLP or any member of the Evercore Group for the period of such
suspension) for a period of up to 3 calendar months provided that your drawings
and other benefits shall continue to be paid during the period of such
suspension.

 

13.8 If a Notice of Termination is served on you pursuant to clause 13.6 above,
you shall immediately cease to be a Member of the Evercore LLP, but without
prejudice to the remedies of the other Members for any prior breach of this Deed
or the Members’ Agreement.

 

7



--------------------------------------------------------------------------------

13.9 Any delay by the Evercore LLP in exercising such right of termination set
out in clause 13.6 above shall not constitute a waiver thereof and the rights of
termination set out therein do not imply that the Evercore LLP will not take
action in accordance with its rights and duties under criminal or civil law.

 

13.10 On the termination of your membership of the Evercore LLP (howsoever
arising) or on either the Evercore LLP or you having served notice of such
termination, you shall:

 

  (a) at the request of the Executive Committee resign from office as Director
of any member of the Evercore LLP Group and all offices held by you in the
Evercore LLP or any member of the Evercore LLP Group although such resignation
shall be without prejudice to any claims which you may have against the Evercore
LLP or any member of the Evercore LLP Group arising out of the termination of
your membership of the Evercore LLP; and

 

  (b) forthwith deliver to the Evercore LLP all credit cards, access cards,
portable computers and other property of or relating to the business of the
Evercore Group which are in your possession or under your power or control,

and if you should fail to do so the Evercore LLP is hereby irrevocably
authorised to appoint some person in your name and on your behalf to sign any
documents and do any things necessary or requisite to give effect thereto.

 

  14 Restrictive covenants

 

14.1 You hereby undertake with the Evercore LLP and the other Members that you
will not (without the prior written consent of the Executive Committee) whether
by yourself, through your employees or agents or otherwise howsoever and whether
on your own behalf or on behalf of any other person, firm, company, or other
organisation, directly or indirectly:

 

  (a) from the date of this Deed until the Date of Outgoing and during the
Restricted Period, in competition with the Evercore LLP or any member of the
Evercore Group in the Prohibited Area be employed or engaged or otherwise
interested in the provision of any Restricted Service.

Nothing contained in this clause 14.1 (a) prohibits you from (i) investing, as a
passive investor, in any publicly held company provided that your beneficial
ownership of any class of such publicly held company’s securities does not
exceed three percent (3%) of the outstanding securities of such class,
(ii) entering the employ of any academic institution or governmental or
regulatory instrumentality of any country or any domestic or foreign state,
county, city or political subdivision, or (iii) providing services to a
subsidiary or affiliate of an entity that controls a separate subsidiary or
affiliate that provides any Restricted Services, so long as the subsidiary or
affiliate for which you may be providing services is not itself providing
Restricted Services and you are not, as an employee of such subsidiary or
affiliate, engaging in activities that would otherwise cause such subsidiary or
affiliate to be deemed to be providing Restricted Services;

 

  (b) for so long as you are a Member, in competition with the Evercore LLP or
any member of the Evercore Group in respect of any Restricted Service solicit
business from or canvass or otherwise have dealings with any person, firm,
company or organisation who or which at any time during the continuance of
Evercore LLP:

 

  (i) was a client of the Evercore LLP or any member of the Evercore Group; or

 

  (ii) was negotiating with or contemplating doing business with the Evercore
LLP or any member of the Evercore Group;

 

8



--------------------------------------------------------------------------------

and with whom or which, during such period, you have had any contact or
involvement whether as a Member or as an employee of a member of the Evercore
Group;

 

  (c) after the Date of Outgoing and during your Restricted Period, in
competition with the Evercore LLP or any member of the Evercore Group in respect
of any Restricted Service solicit business from or canvass or otherwise have
dealings with any person, firm, company or organisation who or which:

 

  (i) at any time during the period of 2 years immediately preceding the Date of
Outgoing was a client of the Evercore LLP or any member of the Evercore Group;
or

 

  (ii) at the Date of Outgoing was negotiating with or contemplating doing
business with the Evercore LLP or any member of the Evercore Group,

and with whom or which, during such 2 year period, you have had any contact or
involvement whether as a Member or as an employee of a member of the Evercore
Group;

 

  (d) from the date of this Deed until the Date of Outgoing and during the
Restricted Period, solicit or entice away from or endeavour to solicit or entice
away from the Evercore LLP or any member of the Evercore Group any Member or any
employee of any member of the Evercore Group whether or not such person would
commit any breach of contract by reason of leaving the service of the relevant
company.

 

14.2 While the restrictions contained in this clause 14 (on which you have had
the opportunity to take independent advice, as you hereby acknowledge) are
considered by you to be reasonable in all the circumstances, it is agreed that
if any such restrictions, by themselves, or taken together, are adjudged to go
beyond what is reasonable in all the circumstances for the protection of the
legitimate interests of the Evercore LLP but would be adjudged reasonable if
part or parts of the wording thereof were deleted or amended or qualified or the
periods of the wording were reduced or the range of products or area dealt with
thereby were reduced in scope, it is agreed that the relevant restriction or
restrictions shall apply with such modification or modifications as may be
necessary to make it or them valid and effective.

 

  15 Company Property

 

15.1 Upon termination of your membership of the Evercore LLP for whatever reason
you shall forthwith return all correspondence, client lists, documents, notes,
memoranda and other papers, magnetic discs, tapes or other software storage
media and all other property belonging to the Evercore LLP or any member of the
Evercore Group which may be in your possession or under your control. You shall
not without the written consent of the Executive Committee retain any copies. If
so requested by the Executive Committee you will sign a statement confirming
that you have complied with this requirement.

 

  16 Confidentiality

 

16.1 You are not, either while you are or after you cease to be a Member of the
Evercore LLP, to use or to disclose to anyone (other than in the proper course
of the performance of your duties) or through a failure to exercise due care and
diligence cause the unauthorised disclosure of any trade secrets (including
without limitation any formulae, process, methods, knowledge and/or know-how
which for the time being is confidential) or Confidential Information relating
to the Evercore LLP, any member of the Evercore Group or any client of any
member of the Evercore Group which may come within your knowledge while you are
a Member of the Evercore LLP (or during any previous employment by a member of
the Evercore Group).

 

  17 Disciplinary Procedure

 

17.1 You are required to observe high standards of discipline and conduct, and
to comply with any disciplinary procedure which the Executive Committee may set
down from time to time. A copy of the Evercore LLP’s disciplinary procedure,
which does not form part of the terms of this Agreement, is available upon
request.

 

9



--------------------------------------------------------------------------------

  18 Grievance Procedure

 

18.1 The Evercore LLP believes that the most satisfactory way to solve problems
and resolve difficulties is by direct communications between Members and the
Executive Committee, and the exercise of goodwill on both sides. However, in the
event that your grievance cannot be resolved informally please refer to the
Evercore LLP ‘s Grievance Procedure. A copy of the Evercore LLP’s Grievance
Procedure, which does not form part of the terms of this Agreement, is available
upon request.

 

  19 Outside Interests

 

19.1 You are required to devote all your working time and energies to the
Business and are not entitled to undertake any outside paid work of whatever
type or to be directly or indirectly employed, engaged, concerned or interested
in any other business concern without the written agreement of the Executive
Committee. Without prejudice to the generality of the foregoing, all significant
external commitments such as non-executive directorships or charity commitments
will be subject to Executive Committee approval. Executive Committee approval
shall be deemed to have been granted in respect of any such outside interests or
external commitments which have been disclosed to the Evercore Group prior to
the date of this Deed.

 

19.2 You will be required to inform the Evercore LLP’s Compliance Officer of any
external investments including any prospective dealings in public or private
company shares. You acknowledge that certain dealings may be prohibited for
compliance reasons and you agree to abide by the compliance policies and
procedures which the Evercore LLP Group may implement from time to time.

 

  20 Regulatory and Miscellaneous Compliance

 

20.1 It is a condition of you being a Member of the Evercore LLP that you are
registered as an approved person with the FSA (and/or any body which may succeed
to the relevant functions of the FSA) and/or any other regulatory body in any
other relevant jurisdiction whose rules and regulations the Evercore LLP or any
member of the Evercore LLP Group is bound by, in each case, in a manner suitable
for the performance of your duties and satisfactory to the Evercore LLP and any
relevant member of the Evercore LLP Group, such registration to be finalised no
later than six months after the Date of this Deed.

 

20.2 It is a condition of your being a Member of the Evercore LLP that you abide
by and conform with the rules, regulations and practices of any regulatory body,
including but not limited to the FSA and any other regulatory bodies whose rules
and regulations the Evercore LLP or any member of the Evercore LLP Group is
bound by. You will ensure that you do not, through any act or omission, cause
any breach by you, the Evercore LLP or any member of the Evercore LLP Group of
any of the rules or regulations, which are available for inspection on request.

 

20.3 You confirm that you have received and read the Evercore LLP’s Compliance
Manual and will conform with its provisions, including any amendment of its
provisions from time to time.

 

  21 Data Protection

 

21.1 You consent to the holding, processing and disclosure of your personal
information (including sensitive data within the meaning of the Data Protection
Act 1998, as amended from time to time) solely for the purposes of efficiently
administering the Business, including for example disclosure to members of the
Evercore Group, third parties, consultants, sub-contractors and outsources and
transfer of such information outside the European Economic Area.

 

21.2

You acknowledge that as a Member you may have access to and process, or
authorise the processing of, personal data and sensitive personal data relating
to other Members, employees, customers and other

 

10



--------------------------------------------------------------------------------

  individuals held or controlled by the Evercore LLP or by a member of the
Evercore Group. You agree to comply with the terms of the Data Protection Act
1998, as amended from time to time, in relation to such data and to abide by the
Evercore LLP Group’s data protection policy as set out in any applicable
Evercore LLP Group guidelines.

 

  22 Former agreements

 

22.1 To the extent that any previous agreement whether verbal or written given
to you at any time conflicts with this Agreement, the contents of this Agreement
shall take precedence.

 

  23 Variation

 

23.1 The terms and conditions set out herein may be varied in accordance with
clause 38 of the Members’ Agreement.

 

  24 Choice of Law

 

24.1 This Agreement shall be governed by and interpreted in accordance with
English law.

 

24.2 The parties submit to the jurisdiction of the High Court of Justice in
England.

 

11



--------------------------------------------------------------------------------

IN WITNESS whereof this Agreement has been executed the day and year first above
written.

 

EXECUTED AS A DEED    )      by Evercore Partners International LLP    )     
LOGO [g458658g73j02.jpg]                           Member                
               LOGO [g458658g75h83.jpg]                     Member        
EXECUTED AS A DEED by    )      LOGO [g458658g43t18.jpg] Andrew Sibbald    )  
   in the presence of:    )      LOGO [g458658g17g96.jpg]                

 

12